Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 12 February 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            Newport February 12th 1781
                        
                        The Line of battle ship and two Frigates set sail on the 9th instt in the evening, with a very fresh wind and
                            the fairest departure. The hermione having lost her Bowsprit in the Last Gale, could not go
                            with them, But as soon as She is refitted, she will set sail to join that fast Sailing
                            Squadron. If Arnold is not by this time out of the Rivers of Virginia I believe he will not have the best of the Game. It
                            is useless to tell Your Excellency that I have offered to Mr Destouches all the assistance which the Land army could
                            procure to him for that expedition, but that the rapidity of the movements has been preferred, rather than Land forces
                            which would have rendered it less expeditious. The Virginia militia is sufficient to destroy the 1600 men that Arnold has
                            with him, if We can but destroy his ships. I beg of your Excellency to send this intelligence to the Chevalier de La
                            Luzerne, recommending always to him the utmost Secrecy even for Congress.
                        Yesterday was the Anniversary of your Excellency’s birth day, We have put off celebrating that holiday till
                            to-day, by reason of the Lord’s day and we will celebrate it with the sole regret that your Excelleny be not a Witness of
                            the effusion and gladness of our hearts. But I cannot help repeating to your Excellency that I hope it won’t be Long
                            before every thing being settled to your wishes, We shall have the honor to see your Excellency here. I am with respect
                            and personal attachment Sir, Your Excellency’s most humble and most obedient Servant 
                        le Cte de Rochambeau
                        I receive just now a Letter from the Chevalier de La Luzerne. As I have an answer to make I will write him
                            about those matters which I have desired Your Excellency to communicate to him.

                    